

113 SRES 543 ATS: Designating November 1, 2014, as National Bison Day.
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 543IN THE SENATE OF THE UNITED STATESSeptember 11, 2014Mr. Enzi (for himself, Mr. Johnson of South Dakota, Mr. Portman, Mr. Bennet, Mr. Inhofe, Mr. Markey, Mr. Whitehouse, Mr. Roberts, Mr. Hatch, Ms. Heitkamp, Mr. Cornyn, Mr. Wicker, Mr. Donnelly, Ms. Baldwin, Mr. Johanns, Mr. Lee, Mrs. Feinstein, Mr. Moran, Mr. Hoeven, Mr. Thune, Mrs. Gillibrand, and Mr. Schumer) submitted the following resolution; which was referred to the Committee on the JudiciarySeptember 17 (legislative day, September 16), 2014Committee discharged; considered and agreed toRESOLUTIONDesignating November 1, 2014, as National Bison Day.Whereas bison are considered a historical symbol of the
			 United States;Whereas bison were integrally linked with the economic and
			 spiritual lives of many Indian tribes through trade and sacred
			 ceremonies;Whereas there are more than 60 Indian tribes participating
			 in the Intertribal Buffalo Council;Whereas numerous members of Indian tribes are involved in
			 bison restoration on tribal land;Whereas members of Indian tribes have a combined herd on
			 more than 1,000,000 acres of tribal land;Whereas the Intertribal Buffalo Council is a tribal
			 organization incorporated pursuant to section 17 of the Act of June 18,
			 1934
			 (commonly known as Indian Reorganization Act) (25 U.S.C.
			 477);Whereas bison can play an important role in improving the
			 types of grasses found in landscapes to the benefit of grasslands;Whereas a bison has been depicted on the official seal of
			 the Department of the Interior since 1912;Whereas bison hold significant economic value for private
			 producers and rural communities;Whereas, as of 2012, the United States Department of Agriculture estimates that 162,110 head of
			 bison were under the stewardship of private producers, creating jobs and
			 contributing to the food security of the United States by providing a
			 sustainable and healthy meat source;Whereas a bison is portrayed on 2 State flags;Whereas the bison has been adopted by 3 States as the
			 official mammal or animal of those States;Whereas the buffalo nickel played an important role in
			 modernizing the currency of the United States;Whereas several sports teams have the bison as a mascot,
			 which highlights the iconic significance of bison in the United States;Whereas on December 8, 1905, William Hornaday, Theodore
			 Roosevelt, and others formed the American Bison Society in response to the
			 near
			 extinction of bison in the United States;Whereas on October 11, 1907, the American Bison Society
			 sent 15 bison to the first big game refuge in the United States, which was
			 known as the Wichita Reserve Bison Refuge;Whereas in 2005, the American Bison Society was
			 reestablished, bringing together bison ranchers, managers from Indian
			 tribes,
			 Federal and State agencies, conservation organizations, and natural and
			 social
			 scientists from the United States, Canada, and Mexico to create a vision
			 for
			 the North American bison in the 21st century;Whereas there are bison herds in National Wildlife Refuges
			 and National Parks;Whereas there are bison in State-managed herds across 11
			 States;Whereas there is a growing effort to celebrate and
			 officially recognize the historical, cultural, and economic significance
			 of the
			 North American bison to the heritage of the United States; andWhereas members of Indian tribes, bison producers, conservationists, sportsmen, educators, and
			 other public and private partners have participated in the annual National
			 Bison Day since 2012 and are committed to continuing this tradition
			 annually on the first Saturday of November: Now, therefore, be itThat the Senate—(1)designates
			 November 1, 2014, the first Saturday of November, as National Bison Day;
			 and(2)encourages the
			 people of the United States to observe the day with appropriate ceremonies
			 and
			 activities.